Citation Nr: 0506016	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD) and panic disorder with 
agoraphobia rated 10 percent disabling from June 19, 1996 to 
December 11, 2000, and 30 percent disabling from December 12, 
2000.

2.  Entitlement to an increased separate evaluations for 
bilateral tinnitus, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Providence, Rhode Island Regional 
Office (RO).  

An August 1999 rating decision granted the veteran service 
connection for a panic disorder with agoraphobia and rated 
this disorder as 10 percent disabling, effective from June 
19, 1996.  A subsequent RO rating decision in October 2002 
recharacterized the veteran's service-connected psychiatric 
disability as PTSD and panic disorder with agoraphobia and 
rated this disorder as 30 percent disabling, effective from 
December 12, 2000.  An RO determination in February 2003 
denied the veteran an increased evaluation for his service-
connected tinnitus.


FINDINGS OF FACT

1.  The veteran's PTSD with panic attacks and agoraphobia is 
productive of definite social and industrial impairment 
thoughout the appeal period without evidence of flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, 
impairment of short-term and long-term memory, impaired 
judgment, or impaired abstract thinking.

2.  The veteran's tinnitus is recurrent and is rated at the 
maximum schedular evaluation.

3.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
tinnitus have not been demonstrated, and the application of 
the regular schedular standards is not impractical.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for a psychiatric disorder, currently diagnosed as post-
traumatic stress disorder and panic disorder with 
agoraphobia, prior to December 12, 2000 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, Part 4, 
Diagnostic Codes 9400, 9411 (1995); Diagnostic Codes 9411, 
9412 (2004).

2.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD with panic attacks and agoraphobia have not 
been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 9400, 9411 (1995); Diagnostic Codes 9411, 
9412  (2004).

3.  The criteria for an increased separate evaluations in 
excess of 10 percent for bilateral tinnitus have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copy of 
the rating decisions noted above, statements of the case in 
October 1996 and January 2000 and supplemental statements of 
the case dated in February 2000, November 2000, December 
2003, and September 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a September 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the September 2004 VCAA letter was 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records are negative for 
complaints and/or findings suggestive of hearing and/or 
psychiatric impairment.

Post service the veteran was hospitalized at a VA medical 
facility beginning in September 1952 with a reported history 
of having been nervous since 1944 while in service.  On 
mental status examination, the veteran was observed to be 
emotionally upset.  He had a somewhat worried expression and 
admitted to being very much concerned about the state of his 
health.  While hospitalized, he received group and individual 
therapy.  He reported experiencing great fear in the service 
when a Japanese shell killed one of his shipmates after just 
replacing him on a repair crew.  Anxiety reaction was the 
diagnosis at discharge.  The veteran's war experiences were 
identified as the external precipitating stress.

On a VA audiological examination in July 1996, the veteran 
reported noise exposure to gunfire during World War II.  It 
was also recorded that the veteran had intermittent, high 
pitched whistling tinnitus of the left ear, which began after 
World War II. Bilateral deafness, sensory neural was 
diagnosed.

On a VA PTSD examination in July 1996, the veteran reported 
serving in the navy during World War II and seeing combat.  
He reported that on one occasion his ship was hit and three 
men were killed by an enemy bomb in a boiler room from which 
he had two weeks earlier been reassigned.  The veteran 
complained of lightheadness and discomfort on occasions when 
he has to do something stressful like going to a mall or into 
a crowd.  The veteran denied flashbacks of wartime 
experience.  He did not describe recurrent intrusive 
distressing recollections of war.  He did not describe 
recurrent distressing dreams or nightmares of war.  The 
veteran specifically denied having flashbacks or feelings as 
if traumatic events were recurring.  The veteran denied 
intense psychological distress at exposure to events that 
symbolize the war and in fact enjoys talking about the war 
and being with his friends discussing it.  On mental status 
examination the veteran's was neatly dressed, well groomed 
and in no apparent distress.  His general manner was 
cooperative.  There was no evidence of withdrawal or 
hyperactivity.  His speech was clear and articulate, and 
neither pressured nor slowed.  His affect was full range, and 
it was congruent with the euthymic mood.  The veteran's 
judgment and insight appeared to be adequate.  

There was no evidence of auditory hallucinations, illusions, 
or delusions.  The content of his thinking was goal directed 
and appropriate for answering the questions asked.  There was 
no evidence of suicidality or homicidality.  Panic anxiety 
disorder without agoraphobia was diagnosed.  The examiner 
stated that there was no evidence of PTSD.  The Veteran's 
Global Assessment of Functioning (GAF) was 75.

The veteran was provided a VA mental health assessment in 
November 1996.  He reported a history of nervousness since 
service.  On mental status examination, the veteran was 
reported to be an unreliable historian.  There was no 
evidence that the veteran was withdrawn.  He was not 
hyperactive/agitated and there was no motor retardation.  
There was no disorientation, confusion, memory impairment, 
difficulty with concentration, impaired judgment, or impaired 
intellectual functioning.  The veteran's affect was observed 
to be anxious. The GAF was 51.

On a VA mental disorders examination in July 1997, the 
veteran described a history of panic attacks and agoraphobic 
avoidances, which began while in service.  He related that 
symptoms accompanying his panic attacks consisted of extreme 
anxiety, racing heart, sweatiness, dizziness and indigestion 
as well as a subjective sense that something terrible is 
happening to him and the urge to escape the situation that he 
is in.  These symptoms occurred spontaneously and in a 
variety of situations.  They lasted from minutes to hours and 
could occur at a frequency of more than four times a month.  
As a result he avoided being a passenger in his car, shopping 
malls and any place where escape maybe difficult.

He worked as an electrician for 26 years for the city and 
spent many other years as self-employed.  Because of fears of 
working in a situation where escape was difficult, he could 
only take jobs where escape was easy.  He continued to have 
functional impairment.  His travel, ability to shop, and 
places he could visit were limited. 

The examiner noted that the veteran denied symptoms 
consistent with PTSD.  The veteran reported that he has not 
had recurrent flashbacks, nightmares, or daydreams about his 
war experiences.  On mental status examination, the veteran 
was alert and oriented, well groomed, and made good eye 
contact.  His speech was goal directed.  There was no 
evidence of thought disorder, delusions, hallucinations, 
suicidal or homicidal ideation.  His mood was wide ranging 
from anxious to angry to euthymic.  His mood was euthymic.  
He was cognitively intact with some mild concentration and 
memory deficits.  His ability to abstract was limited and he 
was concrete in his proverb interpretation.  Panic disorder 
with agoraphobia was diagnosed.  The GAF was 65.

Service connection for panic disorder with agoraphobia was 
established by an RO rating action dated in August 1999.  
This disorder was rated 10 percent disabling, effective from 
June 19, 1996, under Diagnostic Code 9412 of VA's Schedule 
for Rating Disabilities (Rating Schedule).

On a VA audio examination in October 1999, the veteran 
reported that he was exposed to a major explosion while on a 
navy ship during World War II.  He also related that was 
regularly exposed to heavy naval gunfire and developed high-
pitched ringing in both ears simultaneously.  On physical 
examination, the auricles, auditory canals, tympanic 
membranes, tympanums, and mastoids were normal.  Bilateral 
severe tinnitus as well as severe hearing loss due to 
acoustic trauma was diagnosed.

Service connection for tinnitus, as well as a bilateral 
hearing loss, was established by an RO rating action, dated 
in December 1999.  The veteran's tinnitus was rated 10 
percent disabling, effective from June 1996, under Diagnostic 
Code 6260 of the Rating Schedule.

On a VA mental disorders examination in April 2000, the 
veteran was noted to be retired from his employment as an 
electrician.  The veteran stated that he has maintained good 
relationships with his family members and denied any 
estrangements from important, significant others.  He did 
report that he has become more outspoken, and the examiner 
observed more irritable, over the past two years.  The 
examiner noted that the veteran has been treated by a VA 
psychiatrist in the PTSD clinic for an anxiety disorder, not 
otherwise specified, since late 1996.  He was noted to see 
this physician every 3-4 months and to be prescribed Diazepam 
and Nefazodone.  He said that he complies with his 
medications and they have been helpful.  The examiner noted 
that the veteran was given a GAF score of 48 by his treating 
physician in December 1999.  The veteran reported only one 
psychiatric hospitalization in his life, which was 1952.  The 
veteran described experiencing several panic attacks in 
service as well as current attacks, which involve 
palpitations, sweating, chills, shakiness, occasional choking 
feelings, light-headedness and dizziness, a fear of losing 
control and a fear of dying.  The examiner also noted that 
the veteran related evidence of agoraphobia, describing 
difficulty standing in lines and being in crowds due to 
concerns about his ability to escape, if needed.  

On mental status examination, the veteran was described as 
casually but appropriately dressed with good hygiene, who 
appeared his stated chronological age.  He was noted to be 
quite irritable throughout the interview process and 
initially somewhat uncooperative, but more responsive and 
much more cooperative as the interview progressed.  There 
were no noted psychomotor abnormalities.  Speech was normal 
in rate and volume and was well articulated.  He denied 
visual and other hallucinations.  His cognitive functioning 
was not found to be grossly impaired in any way.  He was 
alert and well oriented and seemed intact in terms of memory 
and concentration.  His thought form was lucid and coherent 
and was not tangential.  He was noted to be mildly 
circumstantial at various points in the interview, but very 
responsive to redirection.  His thought content was marked by 
his concerns and frustrations with the VA claims process, but 
was not obsessional nor delusional.  His affect was full 
range, not labile, and contents appropriate.  He denied 
suicidal and homicidal ideation.  There was no evidence of 
impaired impulse control.  His insight and judgment were 
intact.  

The examiner reported that he questioned the veteran 
regarding his day-to-day functioning.  The veteran reported 
that he gets along quite well with his wife, and that he 
spends a great deal of his time in the day golfing.  He said 
that he also donates his services as an electrician to 
various charitable causes such as providing needed repairs at 
no cost to senior citizens.  He reported having a lot of 
friends and to get along well with family members.  Panic 
disorder with agoraphobia was diagnosed.  The veteran's GAF 
score was 61.  


The examiner commented that in terms of severity of his 
symptoms, he found them to be overall mild in nature, but, in 
fact, on the borderline between mild and moderate in 
severity.  He further observed that the GAF score on this 
examination was essentially in the same range as that 
reported on his last VA examination in July 1997.  He stated 
that the GAF scores indicated by the veteran's provider 
generally land within the serious range of symptomatology.  
He further stated that it was not possible from his review of 
the veteran's claims file to explain this discrepancy.

VA outpatient treatment records compiled between November 
1997 and December 2000 included a PTSD clinic note dated in 
December 1999 showing the veteran was provided a medication 
check for an anxiety disorder.  It was noted that the veteran 
reported ongoing improvement in sleep, some irritability, and 
a greater ability to talk to people.  Anxiety disorder was 
diagnosed.  His GAF scores were 48/45.  

When seen at a VA outpatient clinic on  December 12, 2000, 
the veteran still endorsed irritability and anxiety attacks, 
especially when traveling.  The veteran reported recurrent 
daily intrusive distressing recollections of events in 
service, bad dreams, flashbacks, avoidance of triggers, poor 
interest in activities, difficulty staying asleep, 
hypervigilance, exaggerated startle response, irritability 
and outbursts of anger.  On examination the veteran was fully 
oriented in all spheres, well groomed and dressed 
appropriately.  His speech and language were within normal 
limits as was fund of knowledge, attention span, memory, and 
concentration.  The veteran's speech was mildly depressed.  
His affect was congruent and reactive.  His thinking was goal 
oriented and no abnormal associations.  Insight and judgment 
were preserved.  Panic disorder with agoraphobia and PTSD 
were the Axis I diagnoses.  The GAF scores were 48/45.

The veteran's treating physician stated that the veteran was 
stable on his current regimen.  He noted that the veteran had 
clear panic attacks and clearly met criteria A, B, and D of 
PTSD (i.e. exposure to a traumatic event, persistently 
reexperienced, and persistent symptoms of increased arousal).  
He added that it was hard in session to establish criterion C 
(i.e. persistent avoidance of stimuli associated with the 
trauma).  He then added that if you take into account the 
veteran's agoraphobia and the clear symptomatology of B and 
D, he believed the veteran met the full criteria for PTSD and 
that his impairment for both anxiety disorder should be 
considered together as service related.

On a VA PTSD examination in January 2001, it was noted that 
the veteran lived with his wife of 56 years and had two adult 
children and two grandchildren.  The examiner noted that the 
examination being afforded the veteran was for the expressed 
purpose of determining whether he met the diagnostic criteria 
for PTSD.  The examiner reviewed the veteran's medical and 
psychosocial history and noted that the veteran following 
service worked as an electrician and worked for 26 years for 
a branch of the city government.  He reported that he had an 
arrangement with his worker supervisor that allowed for his 
anxiety.  It was noted that the veteran was currently 
retired.  

The veteran reported that following service he had difficulty 
walking out in open spaces and with affection.  He reported 
an inability to accept many jobs offered to him secondary to 
extreme anxiety and problems with trust.  Following a mental 
status examination significant for normal speech, intact 
insight and judgment, orientation to person, place, and time, 
no evidence of any concentration disturbance, thought content 
in normal limits, and thought form both lucid and coherent, 
panic disorder with agoraphobia and PTSD were the axis I 
diagnoses.  The examiner reported that the veteran's GAF 
equals 50.  He added that it is just as likely as not that 
his symptoms of PTSD and panic disorder have contributed to 
his impairment in social functioning, vocational functioning, 
sleep disturbance, nightmares, trust, and anxiety problems.   

PTSD clinic notes dated in October 2001 record that the 
veteran had improved in terms of irritability but still had 
significant day time anxiety.  His agoraphobia was noted to 
have decreased to the point where the veteran could attend an 
unspecified reunion.  

Following a mental status examination, the veteran GAF score 
was 48/45.  In June 2002, the veteran was noted to be in a 
good mood and he reported that his mood was a lot better than 
it was in the past.  The veteran felt that his medication 
helped him and he stated that he was now better able to go to 
public places.  GAF was 48/48.  

The veteran's service-connected psychiatric disability was 
recharacterized as PTSD and panic disorder with agoraphobia 
by way of an RO rating decision, dated in October 2002.  The 
disability evaluation for this disorder, as noted above, was 
increased from 10 percent to 30 percent, effective from 
December 12, 2000.

The veteran presented to a VA mental Health Clinic in March 
2004 with the complaint that he was always miserable.  The 
veteran reported that he had gone to Florida for the winter 
and that he had a good time.  The veteran was noted to be 
casually attired with good hygiene.  There were no active 
suicidal or homicidal ideations and no audio or visual 
hallucinations.  There was no paranoia or psychosis.  Insight 
was good and judgment was intact.  PTSD was the diagnostic 
assessment.  The GAF was 65.

When examined in July 2004, the veteran reported that he was 
still nervous.  On mental status examination, the veteran was 
reported to be pleasant and cooperative.  The examiner 
stated, however, that there was some question as to the 
reliability of his self-report because he often contradicted 
himself, at times saying he would not leave the house, and 
other times that he would visit friends, and he would often 
change his answers.  He was not agitated or withdrawn.  There 
was no evidence of motor retardation.  The examiner noted 
that the veteran did not experience command voices and denied 
any visual or tactile hallucinations.  He was oriented times 
four.  There was no evidence of altered level of 
consciousness.  Concentration was unimpaired.  His thinking 
was concrete.  He denied any obsessive thinking or compulsive 
behaviors.  His affect was euthymic.  He denied any suicidal 
or assaultive behaviors.  

There was no evidence of impaired capacity to take care of 
himself.  He stated that he does not drink any alcohol; or 
use any drugs other than prescribed.  He denied any feelings 
of inadequacy, worthlessness, or hopelessness.  He reported 
with regard to interest and hobbies that he fixes things like 
TV's and saws and that he likes to play golf.  He said that 
he also goes out to restaurants and visits friends.  He 
denied any irritability or tearfulness.  He also denied any 
symptoms of mania.  He did indicate that he does have periods 
of panic attacks whenever he leaves his house.  He said that 
he spends most of his time working around the house, taking 
his wife shopping and visiting with friends.  

He helps his wife with the housework.  He said that he was 
close to his brother, sister, and his wife's family.  He 
estimated that he has 50 close friends.  He said that he 
belongs to the VFW and the Tin Can Sailor's Organization.  He 
reported that he is friendly with his neighbors and has no 
problems with authority figures. PTSD was diagnosed and the 
examiner characterized this disorder as mild to moderate.  
Panic disorder with agoraphobia was also diagnosed.  The 
veteran's GAF was 62.  The examiner noted that the veteran's 
PTSD symptoms are expected to have a moderate negative effect 
on his ability to obtain and maintain gainful employment and 
to cause minimal interference with his social functioning.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule), which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, where the question for 
consideration involves the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

PTSD and Panic Disorder with Agoraphobia

The veteran is seeking an increased evaluation for his 
service-connected psychiatric disability, which he asserts is 
and has been more disabling than evaluated by the RO during 
the pendency of this appeal.  

Effective November 7, 1996, VA issued revised regulations 
amending a portion of the rating schedule dealing with mental 
disorders.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary. See Dudnick v. Brown, 10 
Vet. App. 79 (1997). The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation should be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Because the period on 
appeal includes a period prior to November 7, 1996, the Board 
in determining the correct rating for this period must 
evaluate the veteran' symptomatology under both the old and 
revised criteria for mental disorders  

Under the criteria applicable prior to November 7, 1996, a 50 
percent evaluation for a generalized anxiety disorder was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment. 

A 30 percent is warranted where there was definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 10 percent rating was for assignment where the symptoms 
were less than those for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment. 38 C.F.R. § 4.132, DC 9400 
(1996).  

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the terms mild, definite, and 
considerable, as applied in 38 C.F.R. § 4.132. See O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the 
term mild, the criterion for a 10 percent evaluation, was 
defined as "of moderate strength or intensity, and as applied 
to disease, not severe or dangerous."  Definite, the 
criterion for a 30 percent rating, was construed 
quantitatively to mean "distinct, unambiguous, and moderately 
large in degree," and considerable, the criterion for a 50 
percent evaluation, was defined as "rather large in extent or 
degree." Id.

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency. Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials. 38 C.F.R. § 4.130 (1996).  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability for the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions, which affected economic 
adjustment, i.e., which produce impairment of earning 
capacity. 38 C.F.R. § 4.129 (1996).

Under the new rating schedule, effective November 7, 1996, a 
10 percent evaluation may be assigned with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The first aspect of the claim to be determined is whether a 
rating in excess of 10 percent is warranted prior to December 
12, 2000.

In this regard the record prior to December 12, 2000 
establishes that the veteran's service-connected psychiatric 
disability was diagnostically identified as a panic disorder 
with agoraphobia and was manifested by anxiety and reports of 
panic attacks.  The July 1997 VA examination shows that it 
did result in significant occupational and social impairment.  
His GAF scores were 65 on VA examination in July 1997, and 61 
on VA examination in April 2000 which are indicative of mild 
impairment.  

However, the VA examiner in April 2000 did state that his 
symptoms were borderline between mild and moderate.  
Additionally, his VA outpatient records showed GAF scores 
indicative of serious impairment.  

After reviewing the evidence the Board finds that the degree 
of impairment resulting from is psychiatric illness more 
nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  Accordingly, a 30 percent 
rating is warranted for definite social and industrial 
impairment prior to December 12, 2000 under the old rating 
criteria, Diagnostic Codes 9400, 9412 (1995).  Fenderson v. 
West, 12 Vet. App. 119 (1999).

However, this same evidence does not support a rating in 
excess of 30 percent.   When examined in April 2000, the 
veteran, a retired electrician, reported good relationships 
with family and others and that he donated his services as an 
electrician to charitable causes.  There was no evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  These findings do 
not show considerable social and industrial impairment.  

Accordingly, prior to December 12, 2000 the criteria for a 
rating in excess of 30 percent was not satisfied either under 
the old or revised rating criteria.  .

The next aspect of the claim to be determined is whether a 
rating in excess of 30 percent is warranted effective from 
December 12, 2000.

On December 12, 2000 VA examination the VA examiner found on 
this examination that the veteran endorsed symptoms 
consistent with a diagnosis of PTSD in addition to his 
previously diagnosed panic disorder with agoraphobia.  He 
noted that the veteran demonstrated irritability and 
exhibited mildly depressed speech.  The veteran's GAF was 
48/45.  Subsequent examination of the veteran by VA in 
January 2001 confirmed a diagnosis of PTSD.  Mental status 
examination was essentially normal albeit a GAF of 50 was 
reported.  The veteran's GAF in October 2001 and June 2002 
was 48/45 and 48/48 respectively with the observation in 
October 2001 that the veteran was less irritable and on the 
latter occasion, to be in a good mood.  

When seen in March 2004, the veteran had no significant PTSD 
symptoms and his GAF was 65.  On his most recent VA 
examination in July 2004, the veteran again exhibited minimal 
symptoms, specifically denying any irritability, and reported 
an active social life. A GAF of 62 was reported.  The 
examiner reported that the veteran's PTSD symptoms were 
expected to have a moderate negative effect on his 
employability and a minimal effect on social functioning.  
The Board finds no basis for not accepting this assessment.  
A GAF of 62 was reported which is indicative of mild symptoms 
or some difficulty in social, occupational, or school 
functioning.  

Considerable impairment of social and industrial adaptability 
does not appear to have been demonstrated in view of the 
several comprehensive psychiatric evaluations provided to the 
veteran.  Further, the evidence reflects no symptoms that 
typify the 50 percent rating under the revised rating 
criteria.  For instance, there is no objective signs of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short-term and long-term memory, 
impaired judgment, impaired abstract thinking or disturbances 
of motivation and mood. 

Accordingly the Board finds that an evaluation in excess of 
the 30 percent rating for PTSD with panic attacks and 
agoraphobia throughout the appeal period is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Tinnitus
  
The RO has assigned a 10 percent rating for the bilateral 
tinnitus under Diagnostic Code 6260, which is the maximum 
schedular rating provided for tinnitus. 38 C.F.R. § 4.87, 
Code 6260.

The veteran and his representative argue that the appellant 
is entitled to a separate 10 percent rating for tinnitus for 
each ear under Diagnostic Code 6260.  The Board finds no 
merit in this argument.  While the rating schedule at the 
time of the claim does provide for separate ratings for some 
ear disabilities (see generally 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210 (2003)), it specifically does not address the 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears. See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  It has thus be found that either tinnitus is present 
or it is not, and that a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.  
The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral. See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 
Vet. App. 376, at 378 (1995) (10% is the highest level 
possible under the regulations for tinnitus).  The Board 
would also point out that the provisions of 38 C.F.R. § 4.25 
relating to the combined rating table are inapplicable to the 
facts of this case.

The Board would also point out VA Office of General Counsel 
has recently promulgated a decision addressing the 
application of 38 C.F.R. § 4.87, Diagnostic Code 6260 to 
claims for separate ratings for recurrent tinnitus.  It was 
noted that on May 14, 2003, VA published a final rule adding 
a note to Diagnostic Code 6260, directing raters to "[a]ssign 
only a single evaluation for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head." 68 
Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. § 4.87, Diagnostic 
Code 6260, note (2).   

It was held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10% disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  It was added that separate ratings for tinnitus 
for each ear may not be assigned under DC 6260 or any other 
diagnostic code. VAOPGCPREC 2-2003, May 22, 2003.

Additionally, there is no showing that the veteran's service- 
connected tinnitus reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis, and appellant has not 
asserted otherwise. I n this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  Moreover, the condition is not shown to 
warrant frequent medical attention, much less frequent 
periods of hospitalization.

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand or refer the claim 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the claim for an evaluation in excess of the current 10 
percent for tinnitus, as well as a separate 10 percent rating 
for each ear affected by tinnitus, must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt. However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).
.    

ORDER

Entitlement to an increased 30 percent rating prior to 
December 12, 2000 for for a psychiatric disorder, currently 
diagnosed as post-traumatic stress disorder (PTSD) and panic 
disorder with agoraphobia, is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent rating 
throughout the appeal period for post-traumatic stress 
disorder (PTSD) and panic disorder with agoraphobia is 
denied.

An increased evaluation for tinnitus is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


